UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1743



BRYAN O’NEAL BENSON,

                                              Plaintiff - Appellant,

          versus


PLAZA ASSOCIATES, INCORPORATED; J. COOPER,
Crabtree   Police  Officer;   MONK,  Security
Officer; JOHN DOE, Security Officer,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:07-cv-00087-FL)


Submitted:   December 13, 2007           Decided:   December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryan O’Neal Benson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bryan O’Neal Benson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

granting Benson leave to proceed in forma pauperis, dismissing his

claim   for    intentional    infliction       of   emotional   distress,   and

allowing his 42 U.S.C. § 1983 (2000) claim to proceed.             This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).          The order Benson seeks to appeal

is   neither    a   final   order   nor   an   appealable   interlocutory    or

collateral order.      Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                     - 2 -